IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                  No. 14-269C

                                     (Filed: July 28, 2014)

                                             )
AFFORDABLE ENGINEERING                       )
SERVICES, LLC,                               )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )
                                             )
UNITED STATES,                               )
                                             )
                      Defendant.             )
                                             )


                                            ORDER

       Pending before the court in this bid protest is a motion to dismiss filed by the government
on July 14, 2014. The government contends that is has taken corrective action and has
permanently canceled the in-sourcing that was the subject of the complaint. Plaintiff has filed a
response that does not oppose dismissal of the complaint in light of this action.

       In light of the circumstances, and for good cause shown, this action shall be DISMISSED
as moot. The clerk shall enter judgment in accord with this disposition.

       No costs.

       It is so ORDERED.



                                             s/ Charles F. Lettow
                                             Charles F. Lettow
                                             Judge